DETAILED ACTION
Response to Arguments
The amendment filed 3 June 2021 has been entered in full. Accordingly, claims 21-40 are pending in the application.
Regarding the claim objections, Applicant has amended in the way recommended by the examiner. Accordingly, the claim objections are withdrawn.
Regarding the rejections under 35 U.S.C. 102(a)(2), Applicant has, in response, amended claims 21, 39, and 40 to recite “wherein the one or more generated overhead view images are generated from color pixel values from at least a first image captured over a first trajectory associated with a first vehicle and a second image captured over a second trajectory associated with a second vehicle;”. Applicant argues that the prior art of record does not disclose these limitations. The examiner agrees; however, newly found reference Meguro et al. (Automatic Orthographic Road Image Generation Using in Vehicle Sensors for ADAS, 2017, International Journal of Automotive Engineering, Vol. 8, Pages 30-36), hereinafter “Meguro”, appears to disclose these limitations. 
An updated art rejection is set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganjineh (U.S. Pub. No. 2020/0098135, filing date: 1 December 2017) in view of Meguro (Automatic Orthographic Road Image Generation Using in Vehicle Sensors for ADAS, 2017, International Journal of Automotive Engineering, Vol. 8, Pages 30-36).
Claim 21 is met by the combination of Ganjineh and Meguro, wherein
-Ganjineh teaches:
A method (See the Abstract.) comprising: 
receiving one or more generated overhead view images of a geographical area, wherein the one or more generated overhead view images are generated from color pixel values…(See Fig. 5 and [0229]: “The ground mesh may in turn be used along with the images from the camera and associated poses to generate an orthorectified image of the road. For example, a bird's eye mosaic georeferenced image of the road may be generated containing a 2D top view of the trip in which the images are projected onto the ground mesh and blended/weighted together, such that the pixel value of each pixel in the image represents the colour of the location in environment detected from the images used to generate the image.”); and 
training a computer-based model based on the one or more generated overhead view images to identify one or more map features of the geographical area (See [0235]: “The filtered greyscale orthographic road image, typically in the form of an linearly registered image, is then subjected to a further lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings.”).
-Ganjineh does not disclose the following; however, Meguro teaches:
wherein the one or more generated overhead view images are generated from color pixel values from at least a first image captured over a first trajectory associated with a first vehicle and a second image captured over a second trajectory associated with a second vehicle (See the local maps captured from multiple trajectories associated with multiple vehicles in Fig. 2, generation of an ortho-image in Fig. 3, and page 31: “One vehicle collects sensor data for generating a local area map using information, for one lane, and short distances (100 m). An accurate map for a large area can be obtained by integrating local maps collected by several vehicles.”);
-Motivation to combine:
Ganjineh and Meguro together teach the limitations of claim 21. Meguro is directed to a similar field of art (orthographic road image generation based on data from multiple vehicles). Therefore, Ganjineh and Meguro are combinable. Ganjineh appears to generate an overhead image using images from a single vehicle. Modifying the system and method of Ganjineh by adding the capability of generating overhead view images from color pixel values from at least a first image captured over a first trajectory associated with a first vehicle and a second image captured over a second trajectory associated with a second vehicle, as taught by Meguro, would yield the expected and predictable result of filling in sparse image data in one image using images from other vehicles/trajectories. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ganjineh and Meguro in this way.

Claim 22 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 21, further comprising 
-And Ganjineh further teaches:
extracting the identified one or more map features wherein the one or more map features comprises one or more semantic features of the geographical area (See [0235]-[0236]: “Using the LRI, the lane marking objects and classes from the lane marking semantic segmentation, it is possible to generate the lane geometry, i.e. showing the lane identifiers and geometry, e.g. for use by the autonomous driving module and/or for incorporation into a HD map. For instance, in FIG. 19, any objects identified as lane markings 1901 from the lane marking semantic segmentation, have been extracted.”).

Claim 23 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 21, further comprising 
-And Ganjineh further teaches:
generating a dataset using the identified one or more map features wherein the dataset comprises one or more semantic features of the geographical area (See [0241]: “The general processing flow for generating these datagrams is shown in FIG. 6.  Thus, the flow in FIG. 6 starts with a step of image acquisition.  The recorded images are then provided to vehicle environment semantic segmentation and stereo visual odometry modules for performing the vehicle environment semantic segmentation and visual odometry described above…The recorded images and the results of the vehicle environment semantic segmentation may then be used to detect and recognise landmarks.The landmark and lane marking observations may then be used to create a "datagram" for incorporation into, or for use as, the local map representation.”).

Claim 24 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 21, further comprising 
-And Ganjineh further teaches:
receiving one or more training datasets wherein each of the one or more training datasets relate to one or more map features (See [0070]: “The position and orientation of the landmark may then be determined in any suitable way based on the camera poses, e.g. using known visual odometry techniques for object pose estimation.” Landmark position and orientation (object pose estimation) are considered training datasets, since in [0068]: “However, for the purposes of the landmark recognition, the algorithm may be trained using specific landmark data, e.g. so as to provide a more specific and accurate landmark classification than would be achieved using the general vehicle environment semantic segmentation.”).

Claim 25 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 21, wherein 
-And Ganjineh further teaches:
the map features comprise any one or any combination of: lane geometries, drivable surface, lane boundaries, road markings, arrows, dashed and/or solid lines, text, crosswalks, sidewalks, traffic lights, street furniture (See [0235]: “The filtered greyscale orthographic road image, typically in the form of an linearly registered image, is then subjected to a further lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings.”).

Claim 26 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 24, further comprising 
-And Ganjineh further teaches:
evaluating each of the first image and the second image and/or each of the one or more training datasets wherein each of the first image and the second image and/or each of the one or more training datasets are evaluated against a predetermined quality threshold (See evaluation of training datasets in [0254]-[0255]: “The Global Map Lookup & Pose Estimation Unit responds with the global location 504 and orientation (pose) 506 along with extra information regarding the pose estimation, such as: confidence & precision, overall patch-wide & local quality, and/or map coverage & up-to-dateness. This extra information may be used by the Local Map Aggregation & Object Detection Unit component to: more accurately incorporate the pose result into externally provided positioning data and decide whether any data should be provided to the Global Map Creation & Update Unit for map building purposes.”).

Claim 27 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 26, wherein 
-And Ganjineh further teaches:
the computer-based model is trained using the first image and the second image and/or each of the one or more training datasets that are determined to be below the predetermined quality threshold (See [0200]: “For the sake of robustness, the visual odometry extraction is therefore limited to occasional "islands of stability", where the reconstruction meets a given quality margin or reaches map size limit.” It appears that visual odometry (pose estimation training dataset) is still extracted (and used later as part of training, as supported by [0068] and [0070] and explained in the treatment of claim 24 above) in the implied case where the reconstruction reaches the map size limit but does not meet a given quality margin.).

Claim 28 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 26, wherein 
-And Ganjineh further teaches:
the computer-based model is trained using the first image and the second image and/or each of the one or more training datasets that are determined to be above the predetermined quality threshold (See [0200]: “For the sake of robustness, the visual odometry extraction is therefore limited to occasional "islands of stability", where the reconstruction meets a given quality margin or reaches map size limit.” Visual odometry (pose estimation training dataset) is extracted (and used later as part of training, as supported by [0068] and [0070] and explained in the treatment of claim 24 above) when the quality threshold is passed.).

Claim 29 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 21, wherein 
-And Ganjineh further teaches:
the computer-based model comprises at least one or any combination of: machine learning models, classifiers, neural networks, U-net models and Generative Adversarial Networks (See [0235]: “The filtered greyscale orthographic road image, typically in the form of an linearly registered image, is then subjected to a further lane marking objection detection and recognition, e.g. using a trained convolutional neutral net, to identify and classify objects in the image as specific types of lane markings.”).

Claim 30 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 21, further comprises:  
-And Ganjineh further teaches:
receiving a ground map of a geographical area; and dividing the ground map into a plurality of sampling points, optionally comprising dividing the ground map into any one or any combination of: square grids, tiles, and/or hierarchical spatial data structures, wherein each of the plurality of sampling points are used as input data for training the computer-based model (See Fig. 8 and [0228]: “A "ground mesh" may be generated including any ground-level features within the road network…The ground mesh may generally comprise either a grid-style and/or tongue-style ground mesh, e.g. as shown in FIGS. 17A-170.” Then see [0096]: “A height map of the ground mesh can then be generated to allow the height to be sampled at any arbitrary point.  The linearly registered image may then be rendered by projecting the camera images onto the ground, in a similar manner as described above, by producing a sample height map along the slices and projecting each sample point onto the camera images that see the sample point and then averaging the pixel values appropriately to produce a blended image.” The sample points, represented in the blended/orthorectified image, serve as input data for training the convolutional neural network in [0235].).

Claim 31 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 21, wherein  
-And Ganjineh further teaches:
each of the first image and the second image are associated with pose data and a -3-Application Serial No. 16/731,972Docket No. 48JH-280058 timestamp (See [0050]: “The image data may be supplemented by data from various other sensors, as desired.  For instance, positional data, such as GNSS data, may be used to provide a coarse localisation of the vehicle and a timestamp for each of the images.”), wherein each of the first image and the second image are used as input data for training the computer-based model (See [0235].).

Claim 32 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 21, wherein  
-And Ganjineh further teaches:
the first image and the second image comprises limited field of view images and/or one or more sequence of images, optionally the first image and the second image are captured at a substantially ground level, and optionally the images are captured at various times and/or in varying environmental conditions, wherein each of the first image and the second image are used as input data for training the computer-based model (See [0185]-[0188].).

Claim 33 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 30, wherein  
-And Ganjineh further teaches:
the ground map comprises surface and/or physical dimensions that are indicative of a drivable surface of the geographical area, and/or comprises an indication of elevation variances of a ground surface of the geographical area, wherein the ground map is used as input data for training and/or evaluating the computer-based model (See Fig. 8 and [0228]: “A "ground mesh" may be generated including any ground-level features within the road network…The ground mesh may generally comprise either a grid-style and/or tongue-style ground mesh, e.g. as shown in FIGS. 17A-170.” Then see [0096]: “A height map of the ground mesh can then be generated to allow the height to be sampled at any arbitrary point.  The linearly registered image may then be rendered by projecting the camera images onto the ground, in a similar manner as described above, by producing a sample height map along the slices and projecting each sample point onto the camera images that see the sample point and then averaging the pixel values appropriately to produce a blended image.”).

Claim 34 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 21, wherein  
-And Meguro further teaches:
the first image and the second image are provided by one or more vehicles equipped with at least one image sensor (See rear-view camera in Fig. 3 and Fig. 7 for multiple vehicles.).
-Motivation to combine:
            See the motivation to combine in the treatment of claim 21.

Claim 35 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 21, wherein  
-And Ganjineh further teaches:
The method as recited in claim 30, wherein determining the aggregated color pixel values comprises: determining the color for each of the plurality of sampling points wherein the color of each of the sampling points is determined by determining an average color from the correlating areas…(See [0096]: “A height map of the ground mesh can then be generated to allow the height to be sampled at any arbitrary point.  The linearly registered image may then be rendered by projecting the camera images onto the ground, in a similar manner as described above, by producing a sample height map along the slices and projecting each sample point onto the camera images that see the sample point and then averaging the pixel values appropriately to produce a blended image.”)
-And Meguro further teaches:
correlating areas of the at least one of the first image and the second image (See page 31: “An accurate map for a large area can be obtained by integrating local maps collected by several vehicles.”).
-Motivation to combine:
           See the motivation to combine in the treatment of claim 21.

Claim 36 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 30, further comprising  
-And Ganjineh further teaches:
determining which of the first image and the second image comprises the sampling points of the geographical area (See [0094]: “Thus, in embodiments, in order to improve the accuracy of the ground mesh generation, a point cloud may be used to further filter or select the ground points.”).

Claim 37 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 30, wherein  
-And Ganjineh further teaches:
determining the color for each of the sampling points comprises filtering the first image and the second image based on a predetermined distance to the geographical area of the sampling point (See [0228]: “In embodiments, the point cloud, e.g. either the stereo point cloud or the DSO point cloud, can be filtered, for example, by using one or more of: a normal filter (to remove points indicative of cars, trees and buildings that were incorrectly classified by the semantic segmentation); a statistical outlier removal filter; and a RANSAC filter, and the mesh is created using the filtered point cloud.” Depth data of the stereo point cloud serves as distances to the geographical area of the sampling point, and filtering of the stereo point cloud serves as filtering the plurality of images. Also see [0228]: “For instance, the depths for the keypoints within DSO point cloud may be used to further select ground-level points.  In some cases, e.g. where the DSO point cloud is too sparse, a stereo point cloud may be used instead (e.g. obtained directly from the first set of images and the associated depth maps).”).

Claim 38 is met by the combination of Ganjineh and Meguro, wherein
-The combination of Ganjineh and Meguro teaches:
The method as recited in claim 21, wherein  
-And Ganjineh further teaches:
generating the one or more overhead view images comprises: receiving a plurality of images of the geographical area; determining a ground map of the geographical area; dividing the ground map into a plurality of sampling points of the geographical area; and  determining a color for each of the plurality of sampling points, wherein the color of each of the sampling points is determined by determining a correlation between the sampling points of the geographical area and a color of the sampling points captured in at least one of the plurality of images (See Fig. 8 and [0228]: “A "ground mesh" may be generated including any ground-level features within the road network…The ground mesh may generally comprise either a grid-style and/or tongue-style ground mesh, e.g. as shown in FIGS. 17A-170.” Then see [0096]: “A height map of the ground mesh can then be generated to allow the height to be sampled at any arbitrary point.  The linearly registered image may then be rendered by projecting the camera images onto the ground, in a similar manner as described above, by producing a sample height map along the slices and projecting each sample point onto the camera images that see the sample point and then averaging the pixel values appropriately to produce a blended image.” Further see [0092].)

Claim 39 is met by the combination of Ganjineh and Meguro for the reasons given in the treatment of claim 21. Ganjineh further teaches:
A non-transitory computer-readable medium comprising computer-executable instructions which, when executed, perform a method as follows (See the end of [0133].):

Claim 40 is met by the combination of Ganjineh and Meguro for the reasons given in the treatment of claim 21. Ganjineh further teaches:
A system comprising: at least one processor and a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method as follows (See the Abstract.);

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661